Citation Nr: 0118608	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  90-31 535	)	DATE
	)
	)
                       
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to May 1962.

This case initially arose from a rating decision issued by 
the Montgomery, Alabama, Regional Office (RO).  In a decision 
dated in October 1999, the Board of Veterans' Appeals 
(hereinafter the Board) denied entitlement to service 
connection for a right hip disability and right leg 
disability finding that the claims were not well - grounded.  
The appellant appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court), which 
vacated the Board's October 1999 decision with regard to the 
right hip and right leg disabilities, and remanded the case 
to the Board for further adjudication pursuant to an Order of 
the Court in response to a Joint Motion to Remand filed by 
the parties to the appeal.  This Remand is rendered pursuant 
to the instructions contained in the Joint Motion to Remand.


REMAND

Initially, the Board notes that while the veteran's claims 
were pending, 38 U.S.C.A. § 5107 was amended, effective for 
all pending claims, to eliminate the requirement that the 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) 
(Nov. 9, 2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  Consequently, the VA is obligated to assist the 
veteran in the development of his claim, unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, to 
eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

The Joint Motion to Remand indicates that there is a conflict 
in the medical evidence of record as to whether the veteran's 
current right leg and right hip disabilities were incurred 
during service.  The Joint Motion points out that in an April 
1996 VA examination Dr. Shivashankara noted in the impression 
portion of his report that the veteran had an injury to the 
right hip during service, and that he had continued pain 
secondary to degenerative changes of the hip.  However, 
subsequent VA examination reports, including a June 1997 
addendum by Dr. T. Shiva, presumably the same examiner who 
conducted the April 1996 examination, asserts that the 
etiology of the veteran's present disability is not related 
to trauma in service.  This opinion is also expressed in a 
June 1997 VA hip examination by a Dr. Morgan, wherein he 
notes that the veteran's diagnosis and opinions of record do 
not show any relationship to the exact trauma sustained 
during the veteran's military service approximately thirty 
years prior.  

Given this apparent conflict in the medical evidence, and in 
keeping with the requirements discussed in the Joint Motion 
to Remand, the Board remands these claims so that another 
medical examination and opinion can be solicited to determine 
if there is a relationship between the veteran's current 
right hip and right leg disabilities and his reported fall in 
service.

Additionally, the Board notes that the veteran is receiving 
Social Security Administration disability benefits.  The 
record indicates that the RO attempted to obtain these 
records, but it is not clear whether they have been 
associated with the claims file or not.  If these records are 
not in the claims file, they should be obtained.

Finally, the veteran asserts that his mental health doctor, 
Dr. Gamboa, has informed him that his right leg and hip 
disabilities are due to service.  Consequently, the RO should 
inform the veteran that he should obtain a written statement 
from Dr. Gamboa stating this opinion and the basis for the 
opinion, and submit it to the record.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should take all appropriate 
steps to obtain all records compiled in 
conjunction with the Social Security 
Administration's award of disability 
benefits to the appellant, to include, 
but not limited to, the award decision 
and all medical records considered 
pursuant thereto.

2.  The RO should inform the veteran that 
in light of his assertion that Dr. Gamboa 
has related his right hip and right leg 
disabilities to his period of active 
service, he should obtain a written 
statement from Dr. Gamboa stating this 
opinion and the reasons supporting this 
opinion.  He should then submit this 
opinion to the record.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Upon receipt of any and all records, 
the RO should accord the veteran an 
examination of his right leg and right hip 
disabilities.  The veteran's claims folder 
is to be made available to the examiner 
for review prior to this examination.  The 
examiner should be specifically requested 
to provide opinions as to the approximate 
date of onset of any current right leg and 
right hip disability and as to whether any 
current right leg and right hip 
disabilities, to include arthritis, are 
etiologically related to the veteran's 
active service and/or the result of his 
reported fall while in service.  The 
examiner should specifically address the 
opinions noted in prior VA examinations 
and addendums, i.e., the June 1994, April 
1996, and June 1997 VA examinations, when 
rendering an opinion.  All findings, and 
the reasons and bases therefor, should be 
set forth in a clear, logical and legible 
manner on the examination report.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




